PER CURIAM.
In No. 17741, Retail Clerks Local Union No. 381, et al. v. NLRB, the petition is denied.
In No. 17784, Industrial Conference Board and Kitsap County Retail Druggists’ Association, et al., v. NLRB, and in No. 17790, NLRB v. Industrial Conference Board, et al., the Order of the Board, except as hereinafter provided, is enforced, accompanied with denial of the petition in No. 17784 and grant of the petition in No. 17790, provided, however, that insofar as said Order is based upon petitioners’ in No. 177841 “engaging in a lock-out while continuing to operate their establishments” the decision of this court, in light of the pendency of the petition for certiorari in the Supreme Court of the United States in NLRB v. Brown, 10 Cir., 319 F.2d 7, is reserved and jurisdiction retained until further order of the court.
The Board is directed, in compliance with Rule 38 (Z) of this court to serve and file a proposed decree in conformity with this opinion.
It is so ordered.

. Respondents in No. 17790.